Citation Nr: 0635283	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-05 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease, lumbar spine.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to November 
1957 and had periods of active duty for training between 
October 1968 and December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2004, the Board remanded this matter to obtain the 
veteran's military pay records for the period of July to 
August 1975 and to issue a Supplemental Statement of the Case 
(SSOC) to the veteran.  In response to the remand, AMC made 
several attempts to obtain the veteran's pay records from 
DFAS.  There is no record of a response from DFAS.  
Additional records, including records of treatment, were 
added to the record.  The case was returned to the Board 
without the additional evidence being reviewed or the veteran 
being issued a n SSOC.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders and that VA has a duty to 
ensure compliance with the terms of the remand. Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

An agency of original jurisdiction (AOJ) will issue a 
Supplemental Statement of the Case if, pursuant to a remand 
by the Board, it develops the evidence or cures a procedural 
defect, unless the only purpose of the remand is to assemble 
records previously considered by the AOJ and properly 
discussed in a prior Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC), or if the Board 
specifies that a SSOC is not required.  See 38 C.F.R. § 
19.31(c) (2006).

Since the previously requested SSOC was not accomplished, the 
Board finds that a remand is necessary to ensure that all due 
process requirements are met.

Accordingly, this case is hereby REMANDED for the following 
action:

1.  AMC should review the record to 
determine if all attempts to obtain the 
veteran's military pay records from July 
1975 to August 1975 from the Commanding 
Officer, DFAS, Cleveland Center, 
Cleveland, Ohio have been undertaken.  Any 
negative replies should be documented.  

2.  If AMC is unsuccessful in its efforts 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request that they submit the 
outstanding evidence.

3. After the completion of the above 
actions to the extent feasible, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen the claim for service 
connection for degenerative joint disease, 
lumbar spine.  Thereafter, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the 
Case and given an opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) 
(2006).



